Title: Feb. 19. Thursday.
From: Adams, John
To: 


       Arose at 4 O Clock. The Wind and Weather still fair. The Ship rolls less than Yesterday, and I have neither felt, nor heard any Thing of Sea Sickness, last night nor this Morning.
       Monsr. Parison, one of General Du Coudrais Captains, dined with us, Yesterday, and made me a present of a Bottle of a nice French Dram, a Civility which I must repay. He seems a civil and sensible Man.
       The Mal de Mer seems to be merely the Effect of Agitation. The Smoke and Smell of Seacoal, the Smell of stagnant, putrid Water, the Smell of the Ship where the Sailors lay, or any other offensive Smell, will increase the Qualminess, but do not occasion it.
       Captain Parison says, that the Roads from Nantes to Paris are very good, no Mountains, no Hills, no Rocks—all as smooth as the Ships Deck and a very fine Country: But the Roads from Bourdeaux to Paris, are bad and mountainous.
       In the Morning We discovered three Sail of Vessells ahead. We went near enough to discover them to be Frigates, and then put away. We soon lost sight of two of them: but the third chased Us the whole Day. Sometimes We gained upon her, and sometimes she upon Us.
       
      